Citation Nr: 0206023	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  97-13 404A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1978 to September 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The Board remanded this matter to 
the RO in December 1998 and April 2001.  The RO complied with 
the remand instructions and returned the case to the Board 
for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Competent medical evidence establishes that the veteran's 
psychiatric disorder preexisted active service and that it 
was not aggravated therein.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
implementing regulations apply only to claims for benefits 
that are governed by part 3 of Title 38 of the Code of 
Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

After reviewing the claims file, the Board finds that there 
has been compliance with the notice and assistance provisions 
of the new legislation.  The veteran has been adequately 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection.  In 
April 2001, the RO informed the veteran by letter of the 
specific provisions of the VCAA.  Notably, the Board informed 
the veteran of the provisions of the VCAA in its April 2001 
remand.  The veteran has replied with numerous submissions 
and written statements, including literature pertaining to 
bipolar disorder.  Therefore, the Board concludes that the 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case, and related letters have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  

In addition, the RO obtained VA and private treatment records 
and afforded the veteran a VA examination.  The veteran also 
presented testimony at personal hearings before the RO and 
the Board.  The Board notes that, during the course of this 
appeal, the veteran has expressed the belief that the Army 
and the VA are withholding records.  Based upon a review of 
the Army's and the VA's responses, the Board can find no 
justification for this belief.

All service medical records appear to be of record, and the 
RO has made reasonable efforts to obtain additional records, 
as identified by the veteran, from the National Personnel 
Records Center (NPRC).  The Army verified to the RO that all 
available records had been sent, and that no psychiatric 
records from Germany were available.  In April 1997, the NPRC 
also informed the veteran that it had no zero balance reports 
and personnel data cards for the veteran's units while he was 
stationed in Germany.  Accordingly, the Board concludes that 
the record as it stands is complete and adequate for 
appellate review and that no further action is necessary to 
meet the requirements of the Veterans Claims Assistance Act 
of 2000.

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2001).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2001).

In addition, if certain diseases, such as psychoses, become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

The regulatory presumption of soundness provides that every 
veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for military service, except 
as to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the disease process 
existed before acceptance and enrollment.  See 38 U.S.C.A. 
§§ 1111, 1113 (West 1991); 38 C.F.R. § 3.304 (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2001).  In deciding an 
aggravation claim, the Board must determine, after having 
found the presence of a preexisting condition, whether there 
has been any measurable worsening of the disability during 
service and whether such worsening constitutes an increase in 
disability.  See Browder v. Brown, 5 Vet. App. 268, 271 
(1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).

The veteran contends that his psychiatric disorder began in 
service after he was transferred to the 527th military police 
company and used LSD given to him by a superior.  A February 
1978 enlistment examination report noted that the veteran was 
psychiatrically normal.  The August 1980 separation 
examination report shows a check mark under "abnormal" for 
psychiatric, with the notation "Chpt PE".  No diagnosis was 
provided to clarify "abnormal".  The remainder of the 
service medical and personnel records show no evidence of a 
chronic psychiatric disability.

In September 1980, the veteran received counseling as to his 
duty performance as a military policeman and his security 
clearance was suspended.  A service personnel report dated 
September 1980 recommended that the veteran be given a 
general discharge because of "lack of motivation" and 
"poor attitude".  This recommendation was approved.  An 
October 1980 report noted that the veteran was being 
discharged because of serious attitude problems toward 
superiors and the Army.  The veteran also was found guilty of 
being absent without leave and reduced in rank to an E-3. 

Subsequent records show that the veteran was treated for 
psychiatric problems approximately 16 years after his 
discharge from the Army.  In a February 1997 letter, a 
clinical social worker at the Somerset Clinic stated that the 
veteran was first seen at that facility in April 1996 for an 
intake assessment.  The veteran's diagnoses included bipolar 
disorder, not otherwise specified; rule out obsessive-
compulsive disorder; and rule out personality disorder, not 
otherwise specified.  The veteran was also seen at a VA 
facility in January 1996 for symptoms involving rage and 
anger.  The veteran attributed his problems to a non-
commissioned officer giving him LSD in service.  In February 
1996, it was noted that the veteran's psychiatric picture was 
unclear with respect to rendering an appropriate diagnosis.  

The veteran appeared at a personal hearing before the RO in 
March 1997.  He testified that he was found to be 
psychologically normal at his entrance into active service.  
He was promoted to a Specialist 4 and given a security 
clearance.  He claimed that he performed well until he was 
transferred to a military police unit in Wiesbaden, Germany.  
While there, he was given LSD and sold marijuana by a 
Sergeant.  He was then discharged from the Army due to 
attitude and motivation problems.  His security clearance was 
revoked, and the separation examination noted psychiatric 
abnormality.  The veteran expressed his dissatisfaction with 
various agencies of the federal government and his belief 
that service records were being withheld.  He testified to 
problems with superiors in service, but he did not testify to 
the presence of any psychiatric symptoms in service or 
shortly thereafter.  He claimed that he attempted to receive 
treatment in 1983 and was denied.  He did not receive 
treatment at the VA until 1996.  

VA clinical records from 1997 through January 2002 show that 
the veteran was seen for a variety of physical complaints and 
that he was maintained on Lithium for his bipolar disorder.  
Treatment records from The Adanta Group show that the veteran 
was followed for bipolar disorder from April 1996 to June 
2001.  In April 1996, the veteran reported depression since 
childhood, with worsening in the past few years.  It was 
noted that the veteran attributed his problems to his 
childhood and most sessions discussed his relationship with 
his mother.  He and his mother participated in therapy 
together.  In a May 2001 entry, the counselor informed the 
veteran that his experiences in the military would not have 
caused bipolar disorder.  However, his mood and behavior 
could have been manifestations of bipolar disorder.

A May 2001 letter from a licensed clinical social worker at 
The Adanta Group stated that the veteran had been going to 
their clinic since April 1996.  His current diagnoses were 
bipolar disorder and obsessive compulsive disorder.  The 
veteran reported that his symptoms were depression, 
impulsiveness, and problems with social interaction.  The 
veteran reported that his symptoms began in service and were 
due to taking LSD and being isolated.

At a VA examination in October 2001, the veteran reported 
that his service in Germany from April to September 1980 
caused him to lose trust and to feel angry and deceived.  He 
was given LSD and placed in isolation.  He went AWOL and was 
discharged.  He also believed that his mother caused 
emotional and physical abuse, and that his childhood had a 
lasting effect.  The veteran reported symptoms of bipolar 
disorder, history of alcohol and drug abuse, and anger 
control problems.  

The examiner reviewed the records in the claims file and 
performed a complete mental status examination.  The veteran 
was diagnosed with history of obsessive compulsive disorder, 
bipolar disorder, and substance abuse, as well as a 
personality disorder.  The examiner stated that he respected 
the diagnoses given by the private counselors; however, he 
believed that the veteran's personality disorder must be 
given a higher priority.  The examiner opined that it was 
very unlikely that the veteran's condition was service 
connected.  His formative years, especially his relationship 
with his mother, were most influential in producing his 
psychiatric and personality disorders.  

The veteran appeared at a personal hearing before the Board 
in February 2001.  He testified that he had bipolar disorder 
and that he used Lithium.  He stated that he had no 
performance problems in the Army until he was transferred to 
the 527th military police company in Wiesbaden, Germany in 
April 1980.  At that time, he bought LSD from a Sergeant, 
started doing drugs, and his attitude changed.  He later went 
AWOL and was discharged from service for poor attitude and 
motivation.  His separation examination marked him as 
psychiatrically abnormal, but provided no explanation.

The veteran believed that he should have been medically 
discharged because his symptoms were of a psychiatric 
disorder.  He stated that his bipolar disorder could have 
been caused by the chemical substance abuse or the stress of 
the military environment.  He believed that the military 
doctor should have documented his problems and offered 
treatment.  He testified that he had no psychiatric problems 
prior to entering active service and using the LSD.  He first 
discovered that he had bipolar disorder in February or March 
1996.  His doctors could not identify the date of onset.

Based upon the above evidence, the Board finds that a 
preponderance of the evidence is against service connection 
for a psychiatric disorder.  The Board observes that the 
record contains no evidence of a psychiatric diagnosis prior 
to or during active service.  In fact, the veteran was not 
diagnosed with a psychiatric disorder until many years 
following active service and no medical professional has 
attributed the veteran's psychiatric disorder to his period 
of active service.  

However, based upon the subsequent opinions of the veteran's 
private counselor and the VA examiner, the Board concedes 
that the presumption of soundness has been overcome by clear 
and convincing evidence and that the veteran had a 
psychiatric disorder that preexisted his entrance into active 
service.  Although the entrance examination made no findings 
of psychiatric abnormality, both the private and VA medical 
professionals attributed the veteran's psychiatric and 
personality disorders to events during his childhood.  The 
veteran's private counselor specifically stated that the 
veteran's behavior in service may have been manifestations of 
his psychiatric disorder.

Having found that the veteran's psychiatric disorder 
preexisted service, the only remaining question before the 
Board is whether the disorder underwent aggravation during 
the period of active service.  The Board finds that the 
record contains no evidence of measurable worsening of the 
veteran's psychiatric disorder during active service and 
therefore, service connection is not warranted.  

While the separation examination reflected a finding of 
psychiatric abnormality, the service medical records contain 
no clinical or examination findings to clarify the nature or 
extent of the veteran's disability.  Moreover, the absence of 
any psychiatric treatment for many years following the 
veteran's discharge from service indicates that the disorder 
was not aggravated during active service.  The veteran has 
not claimed that he received any psychiatric treatment in 
service or for many years following his separation from 
service.  Rather, the veteran has indicated that he felt a 
worsening of symptoms only in recent years.  Therefore, the 
Board cannot find that the veteran's disability underwent a 
measurable increase beyond the natural progression of the 
disease during active service and entitlement to service 
connection is denied. 



ORDER

Service connection for a psychiatric disorder is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

